            Case 3:19-cv-01671-BR          Document 69      Filed 03/06/20     Page 1 of 10




     David R. Boyajian, OSB #112582
     Email: dboyajian@schwabe.com
     SCHWABE, WILLIAMSON & WYATT, P.C.
     1211 SW 5th Ave., Suite 1900
     Portland, OR 97204
     Telephone: 503.222.9981
     Facsimile: 503.796.2900

            Attorneys for Plaintiff

                             IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

                                          PORTLAND DIVISION

     DRY BULK SINGAPORE PTE. LTD.                )
                                                 )
            Plaintiff,                           )
                                                 )       Case No.:
     v.                                          )
                                                 )       IN ADMIRALTY
     Amis Integrity S.A. in personam and
     M/V AMIS INTEGRITY (IMO 9732412)            )
     her engines freights, apparel               )
     appurtenances, tackle, etc., in rem,        )
                                                 )
            Defendant.                           )


                 DECLARATION OF STAVROS TSOLAKIS IN SUPPORT OF MOTION TO
                    AMEND POSTING OF COUNTER SECURITY BOND DATE


     Stavros Tsolakis, pursuant to 28 U.S.C. § 1746, hereby declares under penalty of perjury:

            1.      I am a representative and the Head of Chartering of Plaintiff DRY BULK

     SINGAPORE PTE. LTD. (hereinafter “Dry Bulk” or “Plaintiff”), and authorized to act on

     the company’s behalf;



                                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -   TSOLAKIS DECLARATION                                                            Attorneys at Law
                                                                                     1211 SW 5th Ave., Suite 1900
                                                                                         Portland, OR 97204
                                                                                       Telephone: 503.222.9981
                                                                                          Fax: 503.796.2900
             Case 3:19-cv-01671-BR           Document 69         Filed 03/06/20      Page 2 of 10




             2.      I submit this Declaration to explain the current financial situation of Dry

     Bulk and detail the efforts made to date to comply with this Honorable Court’s Order of

     February 11, 2020 (Dkt. 60) requiring Plaintiff, Dry Bulk, to post a surety bond of $350,000

     as counter-security in this matter no later than March 12, 2020.

                     DRY BULK’s CORPORATE AND FINANCIAL STATUS

             3.      Dry Bulk Singapore PTE LTD is a small company incorporated under the

     laws of Singapore on September 15, 2002. Dry Bulk, at all relevant times, employed two (2)

     individuals to manage its operations.

             4.      Dry Bulk’s business consists of sub-chartering vessels from charterers and

     other disponent owners to carry cargoes for third parties to various destinations around the

     world. Dry Bulk’s revenue is primarily derived from the difference between what it charges

     the third parties for the carriage of their cargo and what it pays to the charterers or disponent

     owners under the sub-charters.

             5.      In early January, 2019, Dry Bulk entered into a sub-charter of the M/V AMIS

     INTEGRITY (hereinafter “the Vessel”) from a company called 24Vision Chartering

     Solutions DMCC (‘hereinafter “24Vision”) for a period of about one-year duration.

     24Vision, in turn, had chartered the Vessel from its Owner, Amis Integrity, S.A. and its

     Manager, Wisdom Marine Lines, S.A. (hereinafter “Wisdom Marine”).

             6.      At the time the charter with 24Vision commenced, the Vessel was located in

     South Africa. The agreement was for the vessel to be delivered to East Coast South America

     to load grains for South East Asia. The first cargo the vessel carried was wheat from

     Argentina to Indonesia. This was a loss-making trip for Dry Bulk, but was strategically taken

                                                                                       SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -    TSOLAKIS DECLARATION                                                                 Attorneys at Law
                                                                                           1211 SW 5th Ave., Suite 1900
                                                                                               Portland, OR 97204
                                                                                             Telephone: 503.222.9981
                                                                                                Fax: 503.796.2900
            Case 3:19-cv-01671-BR              Document 69     Filed 03/06/20      Page 3 of 10




     in anticipation of the rising freight market after Q2 2019. Our strategy was to benefit from

     the anticipated high market rates to compensate Dry Bulk both for the first voyage loss as

     well as for the ballast voyage (vessel being empty of cargo) back to Argentina after the first

     voyage was completed. This strategy, which proved to be correct, was based on extensive

     analysis and research, as well as from discussions had with the heads of major trading houses

     like Bunge, Cargill, ADM, Louis Dreyfus, COFCO and big grain shipbrokers such as

     Lightship, Barry Rogliano Salles (“BRS”), Clarkson etc.

            7.      On the basis of the above, on or about May 31 2019, Dry Bulk ordered the

     Vessel to proceed in ballast (empty of cargo) from Singapore to a port in South America in

     anticipation of a carriage of cargo for a company called Trithorn for a trip from South

     America to Northern Europe. The expenses incurred by Dry Bulk in positioning the Vessel

     in ballast from Indonesia to South America were about $950,000. Dry Bulk anticipated a net

     profit from the Trithorn sub-charter of about $379,500 and in excess of USD 3 million for

     the balance of charter period to January, 2020 under the 24Vision/Dry Bulk charter party.

            8.      Based on information and belief and the fact that the Wisdom Marine Lines,

     S.A., the commercial and operations manager of the M/V AMIS INTEGRITY is a

     sophisticated player in the charter market, it too saw the anticipated extreme rise in the

     charter rates. At that time, the charter to 24Vision was for a modest $14,000 per day (see

     Dkt 19-1, par. 10), as the Amis Integrity charter party with 24Vision was entered into when

     the freight rate market was fairly low.

            9.      On July 11, 2019, Dry Bulk paid to 24Vision $217,000 for hire due under its

     charter with 24Vision for the period of June 23 to July 8, 2019 and an additional $217000,

                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 3 -   TSOLAKIS DECLARATION                                                               Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
                                                                                            Portland, OR 97204
                                                                                          Telephone: 503.222.9981
                                                                                             Fax: 503.796.2900
             Case 3:19-cv-01671-BR            Document 69      Filed 03/06/20      Page 4 of 10




     as pre-paid freight for the period of July 8 through July 23, 2019. This information was

     known to both Amis Integrity, S.A. and Wisdom Marine Lines, S.A. before the Vessel was

     wrongfully withdrawn from 24Vision, and, consequently, from Dry Bulk’s service.

             10.     As a result of the wrongful withdrawal of the Vessel and the resulting tortious

     interference by Amis Integrity and Wisdom Marine of the 24Vision/Amis Integrity charter

     party, Dry Bulk lost the Trithorn charter and expected profit ($379,500), the pre-paid charter

     hire of $217,000 and the expenses of positioning the Vessel in South America of about

     $950,000, together with the loss incurred in the first positioning voyage of USD 850,000,

     which loss would have been made up in the rising freight market.

             11.     The loss of the Trithorn hire and anticipated profits from available sub-

     charters in the 3Q and 4Q, 2019, together with the payment of the above described

     substantial expenses resulted in severe economic consequences to Dry Bulk’s operations and

     ability to finance future charter activities.

             12.     Amis Integrity and Wisdom Marine, following the wrongful withdrawal of

     the Vessel, chartered the Vessel to a third-party (United Bulk Carriers) for the carriage of a

     cargo from South America, where Dry Bulk had positioned the Vessel, and earned over

     $800,000 in profit, as well as saved the costs of positioning the Vessel (about $950,000)

     which were paid by Dry Bulk before the wrongful withdrawal.

             13.     In addition, Amis Integrity and Wisdom Marine were able to take advantage

     of the rising freight and charter hire rates for the remainder of 2019 (which were

     opportunities that Dry Bulk would have had available, but for the wrongful withdrawal of

     the Vessel) and earned substantial profits for that period of time.

                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 4 -    TSOLAKIS DECLARATION                                                               Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
                                                                                             Portland, OR 97204
                                                                                           Telephone: 503.222.9981
                                                                                              Fax: 503.796.2900
            Case 3:19-cv-01671-BR            Document 69       Filed 03/06/20      Page 5 of 10




            14.     The maritime chartering industry is relatively small and as soon as word got

     out that the Vessel was withdrawn from Dry Bulk, vessel owners, charterers and brokers, as

     well as third party companies that had done business with Dry Bulk in the past, refused to

     work with Dry Bulk going forward. In the meantime, Dry Bulk could not fulfill its

     obligations towards the other shipowners since the multi-million US dollar financial hit

     taken by Dry Bulk as a result of        Amis Integrity’s/Wisdom Marine Lines’ unlawful

     withdrawal and the tortious interference with the 24Vision/Dry Bulk charter party, put the

     company in severe financial distress.

            15.     As a result, Dry Bulk has been unable to sub-charter any vessels as part of its

     regular business since the wrongful withdrawal, and thus has been unable to earn monies to

     sustain its regular business. Furthermore, prior to the wrongful withdrawal of the M/V AMIS

     INTEGRITY, Dry Bulk had booked cargoes with major shippers such Olam, Amaggi,

     Trithorn and COFCO to be carried on other vessels that Dry Bulk was anticipating

     chartering, but, after the withdrawal of the Vessel from Dry Bulk’s service and the resulting

     bad publicity in the marketplace, Dry Bulk was unable to charter any vessels to fulfill its

     contractual obligations to these shippers or to sustain its regular business. This resulted in

     claims from third parties and made operations extremely difficult.

            16.     In an effort to stay in business, Dry Bulk used its prior savings to continue to

     finance its operations in Singapore. As a result of the above described situation and the fact

     that Dry Bulk has not been able to generate income, Dry Bulk’s current financial situation is

     precarious.




                                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
Page 5 -   TSOLAKIS DECLARATION                                                                Attorneys at Law
                                                                                         1211 SW 5th Ave., Suite 1900
                                                                                             Portland, OR 97204
                                                                                           Telephone: 503.222.9981
                                                                                              Fax: 503.796.2900
              Case 3:19-cv-01671-BR               Document 69          Filed 03/06/20         Page 6 of 10




             17.      As a result, it became necessary for Dry Bulk to seek external lenders to

     continue its action against Amis Integrity and the Vessel, as well as to cover legal fees in the

     UK and Singapore incurred as a result of both this pending action and the cascading defaults

     in other agreements as a result of the Vessel wrongful withdrawal.

                               DRY BULK’s EFFORTS TO SECURE BOND

             18.      As part of that effort, immediately upon receiving the Court’s Order on

     February 12th, your Declarant commenced exploring ways and means to post the required

     counter-security bond recognizing the difficult financial condition Dry Bulk found itself.

             19.      In this regard, Dry Bulk, through counsel, contacted International Sureties of

     New Orleans, the same bonding company that provided the surety bond on behalf of Amis

     Integrity, S.A. in the amount of $2.5 million in this action. International Sureties is the

     company through which most surety bonds for maritime based actions are secured.

             20.      I am informed that the general practice of International Sureties is to require

     some form of counter-security before issuing a surety bond. Such counter-security can be in

     the form of: a) a cash deposit in an amount slightly higher than the face value of the requested

     Surety Bond; b) a strong balance sheet that indicates the requesting company is sufficiently

     funded to satisfy any demand on the bond; c) a P&I (Protection & Indemnity) Underwriter’s

     counter-security letter. With such P&I counter-security letter, no funds are required to be

     deposited with International Sureties to secure the bond.1




     1
      Upon information and belief, Amis Integrity S.A. used the third method (through a P&I counter-security letter) to
     secure its bond in this matter.

                                                                                                SCHWABE, WILLIAMSON & WYATT, P.C.
Page 6 -    TSOLAKIS DECLARATION                                                                          Attorneys at Law
                                                                                                    1211 SW 5th Ave., Suite 1900
                                                                                                        Portland, OR 97204
                                                                                                      Telephone: 503.222.9981
                                                                                                         Fax: 503.796.2900
             Case 3:19-cv-01671-BR             Document 69      Filed 03/06/20      Page 7 of 10




            21.     Given Dry Bulk’s current financial situation, options a) and b), above, were

     not available. Option c) was also unavailable to Dry Bulk’s, as its tort claim in this action is

     not one that its P&I Club would provide coverage or a counter-security letter to International

     Sureties. As detailed above, Dry Bulk, stretched to the limits of its financial capabilities,

     could not post the bond without financial assistance from third parties willing to finance both

     the bond and the continuing litigation.

            22.     Under the circumstances, Your Declarant commenced contacting

     professional litigation funding companies in the US, UK, Luxembourg, the Netherlands,

     Switzerland, Germany and in Singapore to ascertain interest in funding both the counter-

     security bond and the on-going litigation.

            23.     In this regard, I reached out to twenty-four (24) different litigation funding

     companies. The majority of the companies contacted advised that the investment required in

     this matter was below the 1 million threshold they normally financed. After further research

     and discussions, four (4) litigation funding companies were identified as willing to finance

     litigation expenses below the $1 million threshold.

            24.     All four companies expressed an interest in providing funding for the pending

     litigation, subject to Dry Bulk providing information requested regarding the pending

     litigation in this matter and agreeing to the standard terms of financing, after which each of

     the companies indicated, as a matter of practice and policy, they intended to conduct a

     regular due diligence examination of the materials submitted and an evaluation of the matter

     for which financing was requested.




                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 7 -    TSOLAKIS DECLARATION                                                                Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
                                                                                              Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                                                                                               Fax: 503.796.2900
            Case 3:19-cv-01671-BR              Document 69       Filed 03/06/20      Page 8 of 10




            25.      Dry Bulk immediately provided the requested information regarding this

     litigation and negotiations for the terms of the financing ensued. At present, negotiations

     with all four of the litigation funding companies have concluded, with each company

     currently undertaking due diligence described above.

            26.      The current positions of the request for funding of both the litigation and bond

     currently stand as follows:

            a) Company “A”, based in the US, has provided its term sheet to Dry Bulk for

                  signature, which is required in order to commence its due diligence analysis,

                  which is expected to last about 30 days. If company “A” agrees to provide

                  financing, it will do so within 45 days from the signing of the termsheet.

                  Negotiations of the terms the termsheet has been concluded and same is expected

                  to be signed on March 6th;

            b) Company “B”, also based in the US, has agreed to fund USD 200,000. They are

                  currently preparing for submission to Dry Bulk their termsheet and have advised

                  that realistically the transaction could close in 45-60 days after the term sheet is

                  signed;

            c) Company “C”, based in the UK, is studying the matter and is expected to make

                  a decision within two-three weeks;

            d) Company “D”, based in the US, has indicated that they are interested in investing

                  in his matter at a later stage of the proceedings (i.e. after fact discovery and

                  depositions are completed) and negotiations for a termsheet are on-going in this

                  regard;

                                                                                       SCHWABE, WILLIAMSON & WYATT, P.C.
Page 8 -   TSOLAKIS DECLARATION                                                                  Attorneys at Law
                                                                                           1211 SW 5th Ave., Suite 1900
                                                                                               Portland, OR 97204
                                                                                             Telephone: 503.222.9981
                                                                                                Fax: 503.796.2900
            Case 3:19-cv-01671-BR             Document 69       Filed 03/06/20      Page 9 of 10




            e) Dry Bulk was approached this week by a fifth company (Company “E”), based

                  in Holland and Singapore, who indicated that they are interested in investing (i.e.

                  covering the bond and litigation fees). They are currently in the initial stages of

                  their evaluation of the matter.

            27.      As it is evident from the above, each of the funding companies indicated that

     once the terms of financing are agreed, they require at least 30 days to complete their due

     diligence and an additional 15-30 days to process the requested funds to obtain the bond and

     finance the litigation going forward.

            28.      Based on discussions had to date with the litigation funding companies

     described above, Dry Bulk verily believes that, with the additional time requested herein, it

     will secure the required funding for the counter-security bond and the anticipated litigation

     expenses going forward.

            29.      Accordingly, it is respectfully requested that the date for posting of the

     counter-security be amended from March 12, 2020 to April 30, 2020 to allow Dry Bulk to

     conclude its arrangements with the funding companies to finance the posting of the counter-

     security bond required in this matter (Dkt.60).

            30.      I believe the matters set forth herein to be true based on my personal

     knowledge, as well as documents and information in this litigation and from third parties.

            I declare under penalty of perjury that the foregoing is true and correct.




                                                                                      SCHWABE, WILLIAMSON & WYATT, P.C.
Page 9 -   TSOLAKIS DECLARATION                                                                 Attorneys at Law
                                                                                          1211 SW 5th Ave., Suite 1900
                                                                                              Portland, OR 97204
                                                                                            Telephone: 503.222.9981
                                                                                               Fax: 503.796.2900
            Case 3:19-cv-01671-BR   Document 69   Filed 03/06/20   Page 10 of 10




     By:    __________________________________       Date: March 4, 2020
     Stavros Tsolakis
     Head of Chartering and
     Authorized Representative for
     Dry Bulk Singapore PTE. Ltd.




                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 10 -   TSOLAKIS DECLARATION                                              Attorneys at Law
                                                                        1211 SW 5th Ave., Suite 1900
                                                                            Portland, OR 97204
                                                                          Telephone: 503.222.9981
                                                                             Fax: 503.796.2900
